Exhibit 99.1 Press Release Contact: Jay Bullock Chief Financial Officer ARGO GROUP ANNOUNCES 2 Positive earnings and growth in book value support international expansion despite continued industry-wide catastrophe events. HAMILTON, Bermuda (Aug. 4, 2011) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products, today announced financial results for the three and six months ended June 30, 2011. Highlights for the three months ended June 30, 2011: ● Total revenue was $336.0 million versus $362.4 million in the second quarter of 2010; ● Net income was $22.8 million or $0.82 per diluted share, compared to $26.1 million or $0.86 per diluted share for the three months ended June 30, 2010; ● Net pre-tax operating income, or pre-tax income before net realized investment gains and losses and foreign currency exchange gains and losses, was $4.4 million versus $18.6 million in the second quarter of 2010; ● Estimated pre-tax losses attributable to second quarter catastrophes net of estimated reinstatement premiums totaled $31.9 million, compared to pre-tax losses of $15.1million attributable to catastrophes in the second quarter of 2010; The combined ratio net of catastrophes and prior year reserve development was 97.2 percent versus 100.9 percent from the same period in 2010.Including catastrophe and prior year loss development, the combined ratio was 108.6 percent versus 102.7 percent for the same period in 2010; ● Net after-tax operating income per diluted share was $0.14 versus $0.49 per diluted share in the year-ago quarter; ● Book value per share (BVPS) was $56.65 at June 30, 2011, an increase from $54.76 at June 30, 2010. - more - Argo House T 110 Pitts Bay Road
